NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARACELI RODRIGUEZ, individually and             No.    15-16410
as the surviving mother and personal
representative of J.A.,                         D.C. No. 4:14-cv-02251-RCC

                Plaintiff-Appellee,
                                                ORDER*
 v.

LONNIE SWARTZ, Agent of U.S. Border
Patrol,

                Defendant-Appellant.



                On Remand from the United States Supreme Court

Before: KLEINFELD and M. SMITH, Circuit Judges, and KORMAN, ** District
Judge.

      On March 2, 2020, the U.S. Supreme Court granted Appellant’s petition for

certiorari, vacated our opinion filed August 7, 2018, and remanded for further

consideration in light of Hernandez v. Mesa, 589 U.S. ___ (2020). We hereby

VACATE the district court’s decision and REMAND for further proceedings


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
consistent with Hernandez.

      IT IS SO ORDERED.




                             2